Citation Nr: 1442158	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-47 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from January 1966 to January 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision. 


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran was likely exposed to herbicides during his military service.
 
2.  The Veteran's diagnosed diabetes mellitus is presumed to have been caused by his herbicide exposure in service.


CONCLUSION OF LAW

Criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310. 
The Veteran is currently diagnosed with diabetes mellitus, which he believes resulted from herbicide exposure while in service.  The Veteran suggested that he was exposed to herbicides in both Vietnam and Thailand.  As an initial point, the Veteran is not claiming direct service connection for diabetes mellitus.  Indeed, there were no complaints of diabetes mellitus shown in the service treatment records.  The Veteran testified that he was not diagnosed with diabetes mellitus until approximately 2005, more than a decade after he separated from service.  As such, the Veteran's claim turns on whether it can be established that he was exposed to herbicides while in service.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, including diabetes mellitus, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

Herbicide exposure may also be shown for certain service in Thailand, as VA has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Therefore, when herbicide related claims from veterans with Thailand service are received, VA is instructed to evaluate the treatment and personnel records to determine whether a veteran's service activities involved duty on or near the perimeter of the military base where that veteran was stationed.  

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a U.S. Air Force veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, from February 28, 1961 to May 7, 1975.  

The Veteran has written several statements and testified at a Board hearing in April 2014.  The Veteran testified that when he was coming up on his first reenlistment, while stationed at Hill Air Force Base in Utah, he was told that if he went to Vietnam, even temporarily, his reenlistment bonus would be tax free.  The Veteran stated that he agreed to this, and was given a TDY courier assignment to fly to a number of places, including Japan and Vietnam, to drop off airplane parts and help with repairs.  Of note, the Veteran's MOS was as an aircraft mechanic, and his reported trips to Vietnam to work on airplanes would therefore be consistent with his MOS.  See 38 U.S.C.A. § 1154(a).

The Veteran indicated that he had proof of the reenlistment bonus, but acknowledged that it did not specifically indicate any Vietnam service.  He also indicated that he was in Thailand where his job was to maintain the aircraft on the flight line.  He reported being stationed in Udorn, Thailand.

In December 1973, the Veteran penned a letter to VA in conjunction with an education claim, indicating that he had been sent to Thailand in May, but had to leave after six weeks to be with his sick wife.  Of note, this record is consistent with the Veteran's testimony, adding weight to the credibility of the testimony.

The Veteran's DD-214 shows considerable foreign service, and he was awarded the Vietnam Service Medal, the Vietnam Gallantry Cross with Palm Device, and the Republic of Vietnam Campaign medal.  While none of these medals presumptively establishes "boots on the ground" in Vietnam, the award of them is consistent with his description of his foreign service.

In December 2008, the Veteran filed his claim seeking service connection for diabetes mellitus, asserting that he was in Vietnam in 1970 on a temporary assignment from Hill AFB.  In February 2009, the Veteran wrote that he went TDY to Vietnam for approximately one week during his first enlistment, while he was stationed at Hill Air Force Base.  He asserted that his TDY should be documented in his service personnel records.  In his June 2009 notice of disagreement, the Veteran further explained that he went to Vietnam (actually set foot on the ground) to deliver parts for F-4 aircraft.  He again noted that he had TDY orders from Hill Air Force Base in Ogden, Utah to Vietnam, adding that his TDY assignment was during his first enlistment and noting that he received a tax free re-enlistment bonus by going to Vietnam.  In November 2009, the Veteran added further detail, noting that he was on temporary duty to Tan Son Nhut AFB from Hill Air force Base in November 1970 to deliver F-4 aircraft parts.  He stated that for this short period of service in Vietnam, he received the Vietnam Service Medal the Vietnam Campaign
Medal and the Republic of Vietnam Gallantry Cross with Palm Device.  He reported that the day he left (shortly before November 20, 1970) the air base came under a rocket attack as they were taking off.  In his substantive appeal in November 2010, the Veteran again added that his re-enlistment bonus was tax-free on account of his going to Vietnam.

In June 2011, the Veteran explained that he was stationed at Udorn AB in Thailand for six months in 1973, but returned to the United States early because his wife fell ill.  The Veteran asserted that while in Thailand he worked on and around the flight line (taxi ways, aprons, and hot spots which were close to the base perimeter) as an aircraft maintainer.

It is the role of the Board as finder of fact to evaluate the credibility of the evidence and to determine the weight that is to be assigned to it.  In this case, the Veteran was found to be highly credible at his Board hearing, and his lay statements have been highly consistent both with each other and with his hearing testimony.  Moreover, in a letter to VA regarding education benefits that was received in 1973, decades before herbicide presumptions even existed, the Veteran had written that he had been sent to Thailand and had been unable to complete a course.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has great probative value).  This document clearly supports the Veteran's testimony regarding service in Thailand.  Also, it must be noted that the Veteran served honorably in the United States military for more than two decades without any incident that would suggest he has anything but the highest integrity.  As such, the Board has no reason to doubt the accuracy of the Veteran's statements and testimony, and will accept the Veteran's statements as sufficient to establish that he was likely exposed to herbicides during his military service.

As noted, when a veteran is diagnosed with diabetes mellitus and is presumed to have been exposed to herbicides during service, service connection will be granted unless there is clear evidence to the contrary, which is not present here.  

As such, the criteria for service connection for diabetes mellitus have been met, and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).
 

ORDER

Service connection for diabetes mellitus is granted.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


